Bell, C. J.
The order of Noyes was clearly inadmissible. It was irrelevant. The only view in which it could be supposed to -be. competent, is that it might serve as an equivalent for "the deed, which the plaintiff' agreed to obtain of Noyes as a condition precedent. It could have no such effect. A deed would have made the lessee’s title complete. The order did not allude to the lease, or to any rent, but requested him “ to settle with Hall, and pay him my one eighth of summit business,” without fixing the amount of his claim.
The first count contains an averment of the meaning of the conditional clause of the lease. The clause of the lease is stated substantially as it is; but the plaintiff then gives a statement of its meaning, in which he makes this clause, “ in case the plaintiff shall fail to obtain a deed of said Noyes of his undivided eighth part of said demised premises, that said indenture shall be void,” &c., to mean that, “ in case he (the plaintiff) should fail to secure *262to the defendant the right to enter and occupy the demised premises, without let or hindrance of him, the said Noyes, for and during the term aforesaid, it should be his (the defendant’s) privilege to regard said indenture as null and void, or,” &c.
Now it requires no discussion to show that this is not its meaning. The meaning stated may, perhaps, express the objects of the parties, the purpose they intended to secure hy the stipulation they introduced; but this is in no sense the meaning of the language. If, then, we regard this as an attempted statement of the legal operation of the deed, it is not supported by the indenture; and if we were to reject it wholly, which might properly be done, agreeably to numerous decisions, the question then arises, whether there is a good declaration left on which the action can be maintained.
Striking out, then, this averment of meaning, and the averment shortly after, that the plaintiff secured to the defendant the right to use, occupy and enjoy the premises for said term, which is a mere incident to the former, and, like it, wholly immaterial, we have the averment that it “ was stipulated and agreed, on the part and behalf of said plaintiff, that an invoice should be taken and delivery made of the demised premises, by the first day of June then next; and that, in case the plaintiff' should fail to obtain a deed of said Noyes of his undivided eighth part of said demised premises, said indenture should, in such an event, be null and void, or that the defendant should have a right to three undivided eighths on the same conditions.” It is then averred that the invoice was taken and delivery of the premises made June 1, 1855; and the defendant entered on that day into the demised premises, and occupied and enjoyed the same, &c., and occupied till October 4, 1855, when the indenture was terminated by mutual agreement of the parties.
It is obvious that the election to determine whether the *263lease should become void on failure to get a deed of Noyes’ eighth, or whether the defendant should have the three eighths on the same conditions, was the right of the defendant. No plausible ground can be suggested for any other construction. No time is mentioned within which the condition must be performed, and of course the court are forced upon a reasonable construction of the whole instrument, to determine at what time a failure to perform the condition should enable the defendant either to avoid the lease, or to elect to take the three eighths ; and it seems to us very clear, that the condition was intended, as the defendant contends, to be a condition precedent. The invoice was to be made, and the delivery of the premises made by the 1st of June, 1855; and we think this is the time at which the question was to be settled, whether the defendant should refuse to go on with his contract, or should elect to take the three eighths.
On that day the invoice was made as agreed, and possession delivered, but there is no averment that the plaintiff has obtained Noyes’ deed, nor any pretense that such was the fact. The time and the case, which called for an election by the defendant, had come, and it is-then averred that the defendant entered into the demised premises, and became possessed thereof, and occupied, &c., until October 4.
These acts demonstrate and constitute an election by the defendant, and the contract is then binding, as to the three eighths. And the breach alleged, though incorrect as to the amount, is yet sufficient as to the balance due upon the contract as modified by the election of the defendant. The declaration, as thus regarded, is supported by the indenture, and as to the fact of his election, by the entry and occupation, shown by his discharge, as well as by other proof referred to in the case. TJpon this view there was a good cause of action alleged: there was no *264variance in the proof, and the nonsuit, so far as the first count was concerned, was wrong.
In the second count there is an entire omission of all that part of the indenture which relates to the condition to procure a deed of Noyes’ eighth. This is an essential part of the cohtract, and in any view modifies its force and construction, and is therefore indispensable to be stated. The writing produced having such a condition, varies from that alleged, and does not support it, and the nonsuit was proper as to this count, on the ground of the variance. On thepoint whether the nonsuit was properly allowed, because upon the facts alleged in the first count the lease was void, and afforded no ground of action ; we regard it as sufficiently appearing that the lease was not defacto void, because of the failure to obtain Noyes’ deed, but that it was only voidable by the defendant at his election, and that the defendant, after that failure had occurred, had accejrted the delivery of the property and gone into possession, by the effect of which the lease became void only as to the one eighth, but remained in force as to the remaining three eighths.
It was no doubt competent for the defendant to take advantage of this variance under the plea filed, as the defendant contends. Howell v. Richards, 11 East. 639; 1 Leigh’s N. P. 676 ; Saund. Pl. & Ev. 393, 623.
It is contended that the alternative clause of the lease points to the subsequent execution of a new and different lease, but for this we see no satisfactory reasons. The writing seems to us quite sufficient to give effect to all the intentions of the parties.
Ve do not understand that it is contended that any substitute for the condition precedent has been agreed on by parol. No new bargain is claimed, but only a different construction of the original lease.

Nonsuit set aside.